      Case 2:19-mj-01523-DUTY Document 7 Filed 04/19/19 Page 1 of 1 Page ID #:18



                                                        UNITED STATES DISTRICT COURT
                                                       CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                     Western Division
                                                                 Plaintiff,
                                   vs.                                        Case Number: 2:19-MJ-01523-1               Extradition
                                                                              Initial App. Date: 04/19/2019              Custody
Christopher Philip Ahn                                                        Initial App. Time: 2:00 PM




                                                               Defendant.     Date Filed: 04/1?/2019
                                                                              Violation: 18:3184
                                                                                                           cS      ~' ~ ~       1
                                                                              CourtSmart/ B~e~Eer.-

       PROCEEDINGS HELD BEFORE UNITED STATES                                                     CALENDAR/PROCEEDINGSSHEET
          MAGISTRATE JUDGE: Jean P. Rosenbluth                                                    LOCAL/OUT-OF-DISTRICT CASE



PRESENT:                   Martinez, Beatriz                                                                                None
                                                                 J~"1 ~1       ~.~t I t i I l{ ~'1
                             Deputy Clerk                             Assistant U.S. A     ney                      Interpreter/Language
         `;~" IN~AL APPEARANCE NOT HELD -CONTINUED
        ~~fendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                ~~:; preliminary hearing OR c~ removal hearing /Rule 20.
              Defendant states true name ~ is as charged ;~; is
              Court ORDERS the caption of the Indictment/Information be changed to reflect defendant's different true name. Counsel are
              d~ir cted to file all future documents reflecting the true name as stated on the record.
             Defendant advised of consequences o false statement in financial af3~idavit. C] Financial Affidavit ordered SEALED.
        ~ Attorney: Callie Steele, DFPD -' ppointed ~ Prev. Appointed mss.Contribution (see separate order)
                ~.~ S ecial appearance by:
                    vernmenYs request for detention is      GRANT   ,~E      DENIED '~ WITHDRAWN ~'C6NTINiJED
        .`~ Defendant is ordered: D Permanently Detained               Temporarily Detained (se,~-s~a~e~
              BAI FIXED AT $                                            (SEE ATTACHED COPY OF                 1BOND FORM FOR CONDITIONS)
                  overnment moves to UNSEAL Complaint/Indichnent/Information/Entire Case:                       TED -]~_ DENIED
        '`~ Preliminary Hearing waived.
        ' °i Class B Misdemeanor '.- Defendant is advised of ma~cimum penalties
        '
              This case is assigned to Magistrate Judge                                                  .Counsel are directed to contact the clerk for
              the setting of all further proceedings.
              PO/PSA WARRANT ~ Counsel are directed to contact the clerk for
              District Judge                                                              for the setting of further proceedings.
          "'l Preliminary Hearing set for                                     at 4:30 PM
              PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
        `~ Government's motion to dismiss case/defendant                                                    only: ~~ GRANTED !'~ DENIED
        ~~ Defendant's motion to dismiss for lack of probable cause: ~! GRANTED ~~ DENIED
        J Defendant executed Waiver of Rights. '~ Process received.
        -~ Court ORDERS defendant Held to Answer to                                        District of
               J Bond to transfer, if bail is posted. Defendant to report on or before
               ,-i Warrant of removal and final commitment to issue. Date issued:                                 By CRD:
                       avant of removal and final nmitr ent are ordered stayed until
                  ase continued to Date)             Z~? ~ ~ ~                  (Time)               -:C~ ~~             AM / M
              Type of Hearing:                                    Before Judge .~.~.~,►~ ~ • ~c-C.{,~t1 ~v9,         - /Duty agistrate Judg
              Proceedings will be he d in the C~ Duty Courtroom                                 ~~ udge's Courtroom        (il`1     -~         ~4'~."~
        ~fendant committed to the custody of the U.S. Marshal L7 Summons: Defendant ordered to report to USM for processin .
        ;." Abstract of Court Proceeding (CR-53) issued. Copy forwarded to USM.
         ~U Abstract of Order to Return Defendant to Court on Next Court Day (M-20) issued. Original forwarded to USM.
        -i
                      EAS 0 ER O:                                                                                                              C          ~~a1~tl
                                                                                                                                               ~~~{;I~
        U ther:                   ~~           ~~  'Y14            '~ ~i7, ~.l~Ii~l,~E-c~ - I~~~ ['ftS~ ~ fi~ ~Qn~aln
                               ?"S PSA r'       PO                   ~    .+e~I
                                                                             F        CIAL        -~1 ~~~i!~ RE~~ ~ -r c'--~C.~ . y1 ~ ~j
           C       ~ ID          /                                                                                   Depu rClerkInitials_!V
                         ~                                                                                                           ~—

  M-5 (10/13)                             CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                         Page 1 of 1
